Citation Nr: 0404360	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for chronic fatigue 
syndrome (CFS), including as an undiagnosed illness (UI) 
manifested by fatigue.  

2.	Entitlement to service connection for a respiratory 
disorder, including as an UI.  

3.	Entitlement to service connection for a skin disorder, 
including as an UI.  

4.	Entitlement to service connection for a gastrointestinal 
(GI) disorder, including as an UI.   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to March 
1983 and from December 1990 to May 1991, including service in 
the Southwest Asia Theater during the Persian Gulf War.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2002, the Board undertook additional development 
of this case.  The case was then remanded by the Board in May 
2003.  

The issues relating to service connection for a chronic 
respiratory disorder, skin disorder, and GI disorder, will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Chronic fatigue syndrome has not been demonstrated in or 
subsequent to service and is not currently demonstrated.  

2.  The veteran does not have a chronic, disabling, UI 
manifested by fatigue.




CONCLUSION OF LAW

Chronic fatigue syndrome, including a disability manifested 
by fatigue, was neither incurred in nor aggravated by 
service, and may not be compensated as an UI, a medically 
unexplained chronic multisymptom illness, or a diagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317(a)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In addition, the veteran was furnished letters in May 
2001 and in June 2003 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of service connection was made in February 
2000, prior to the enactment of the VCAA.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for various 
disabilities, which he believes are the result of his service 
in the Persian Gulf during 1991.  In general, in order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

It is noted that the veteran served in the Southwest Theater 
of Operations during the Persian Gulf War.  As such, 
consideration must be given under regulations applicable to 
such service.

Subject to various conditions, service connection may be 
granted for a disability due to UI of a veteran who served in 
the Southwest Asia theater of operations during the Persian 
Gulf War. Among the requirements are that there are objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as fatigue, signs or symptoms involving the 
skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006. By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis. There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification. There must be a minimum of a 6 
month period of chronicity. There must be no affirmative 
evidence that relates the UI to a cause other than being in 
the Southwest Asia theater of operations during the Persian 
Gulf War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317. If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply. VAOPGCPREC 
8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002. In pertinent part, the new law provides that, in 
addition to chronic disabilities from UI, service connection 
may also be given for medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs and symptoms, as well as for any 
diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.

The veteran seeks service connection for chronic fatigue 
syndrome.  The Board has reviewed all of the medical evidence 
of record and finds no diagnosis of this disorder.  This 
includes the service medical records from both of the 
veteran's periods of active duty, VA compensation 
examinations dated in April 1984, July 1994 and June 1999, a 
formal hearing on appeal in August 2000, VA outpatient 
treatment records dated from March 1990 to June 2003 and 
private outpatient treatment records dated from May 1990 to 
May 2000.  As a symptom, fatigue is mentioned on a July 1994 
health questionnaire.  In August 1996 the veteran complained 
of decreased energy on Cardizem, and he was switched to 
Lotensin.  One of his complaints to the Family Health Center 
in February 2000 was that he "feels tired all the time."  
He repeated this complaint in May 2000.  In August 2000 the 
veteran testified that he worked as a registered nurse, and 
that he always felt drowsy.  He described this as a 
"hindrance more than anything else," and said that he had 
occasionally fallen asleep while working extra hours.  In 
December 2002 he wrote that his fatigue continued to exist, 
and that to combat it he would take a nap or consume 
caffeine.  

One of the basic criteria of service connection is that 
current disability must be demonstrated.  There is no 
diagnosis of chronic fatigue syndrome.  And from the above it 
is clear that the occasional references to fatigue do not 
amount to a qualifying disability due to a chronic 
undiagnosed illness.  It is not enough, when considering 
compensation for UI under 38 C.F.R. § 3.317, that there be 
occasional symptoms.  In the case of fatigue, there must be 
chronic disability of a compensable degree-at least 10 
percent disabling under the Schedule for Rating Disabilities.  
Diagnostic Code 6354 (chronic fatigue syndrome) requires, for 
a compensable rating, that the symptoms require continuous 
medication for control; or that there be resulting periods of 
incapacitation of at least one but less than two weeks per 
year.  Incapacitation is defined as requiring bed rest and 
treatment by a physician.  The medical records do not show 
continuous use of medication to control fatigue, or 
incapacitating episodes.

As there is neither a diagnosis of chronic fatigue syndrome, 
nor a qualifying UI manifested by fatigue, service connection 
is denied.  The preponderance of the evidence is against the 
claim.


ORDER

Service connection for chronic fatigue syndrome, including an 
UI manifested by fatigue, is denied.  


REMAND

Regarding the veteran's claims for service connection for a 
gastrointestinal disorder and a skin disorder, it is noted 
that service medical records from the veteran's first period 
of service show complaints of gastrointestinal disorders on 
several occasions.  Records from his second period of service 
also show gastrointestinal complaints as well as complaints 
of skin disorders.  The possibility of a relationship between 
these complaints and the veteran's current symptomatology 
should be explored.  In addition, regarding the veteran's 
claim for service connection for a respiratory disorder, it 
is noted that the veteran was shown to have a recurrent 
respiratory infection on examination by VA in June 1999 and 
pulmonary function testing was interpreted as being probably 
normal.  The possibility that this might represent a 
respiratory disorder due to an UI must be resolved.  

Under these circumstances, the case is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo dermatology, respiratory and 
gastrointestinal examinations to 
ascertain the precise nature of his skin, 
respiratory and gastrointestinal 
disorders.  Each examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
that current disabilities may be related 
to symptoms shown during service or to 
service in the Persian Gulf.  With 
respect to each claimed disability, if 
there is no clinical diagnosis to account 
for the current complaints, the 
appropriate examiner should state whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the veteran exhibits objective 
indications of chronic disability.  The 
claims folder should be made available to 
the examiners for review in conjunction 
with the examinations, and the examiners 
should acknowledge such review in the 
examination reports.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



